DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/15/2021 has been entered. Claims 1-15 and 21 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection of claims 1-20 previously set forth in the Non-Final Office Action mailed 10/15/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thornton et al (US 20110098573), hereinafter Thornton.
Regarding claim 15, Thornton teaches a catheter assembly (102, 202, 306, Figs. 1-6, [0021]) for an intravascular ultrasound system (“The IVUS imaging system 100” [0019], Fig. 1), the catheter assembly comprising:
a catheter (a catheter 102 [0019], Fig. 1) having a longitudinal length (seen in Fig. 1), a distal portion (left portion in Fig. 1), and a proximal end (right portion in Fig. 1), the catheter defining a lumen (“a lumen 304” [0021], Fig. 3) extending along at least a portion of the catheter (“The elongated member 202 includes a sheath 302 and a lumen 304.” [0021], Fig. 3);
an imaging device (“the imaging core 306,” [0035], Fig. 3) housing disposed in the lumen along the distal portion of the catheter (“a lumen 304.  An imaging core 306 is disposed in the lumen 304." [0021], Fig. 3);
at least one ultrasound transducer (“of the one or more transducers 312,” Fig. 3, [0050]) disposed in the imaging device housing (seen in Fig. 3), the at least one ultrasound transducer configured and arranged to transform applied electrical signals to acoustic signals (“the pulse generator 108 forms electric signals that may be input to one or more transducers (312 in FIG. 3) disposed in the catheter 102” [0019]) within a frequency bandwidth (“the operational frequency bandwidth” [0050]) centered at an operational frequency (“the IVUS imaging system 100 transmits acoustic signals centered at an operational frequency that is within a frequency range of 5 MHz to 60 MHz.” [0031], Fig. 1), transmit the acoustic signals, receive corresponding echo signals (“One or more transducers 312 may be mounted to the imaging device housing 308 and employed to transmit and receive acoustic signals.” [0023]), and transform the received echo signals to electrical signals (“electric signals transmitted from the one or more transducers (312 in FIG. 3) may be input to the processor 106 for processing.”  [0019]. "The one or more transducers 312 may be formed from one or more known materials capable of transforming 
at least one transducer conductor electrically coupled to the at least one transducer and in electrical communication with the proximal end of the catheter (“In FIGS. 6A and 6B, the one or more transducer conductors 314 extend within the distal drive cable 402, the proximal drive cable 404, and the connector housing 406." [0060]); and
an adaptor (“the connector housing 406,” [0053] Figs. 4-6; “one or more tuning elements 502 disposed in the connector housing 406,” [0053] Figs. 5-6) coupled to and disposed between the proximal end of the catheter and a drive unit ("a drive unit 110," [0019], Fig. 1; "the proximal drive cable is coupled to the distal drive cable via a connector housing." [0036]; “a connector housing coupling the distal drive cable to the proximal drive cable;” Claim 1).
Regarding claim 21, Thornton teaches catheter assembly of claim 15, wherein the adapter comprises: 
a housing (“the connector housing 406,” [0053] Figs. 4-6) having a first end (distal end, right end in Fig. 4) and a second end (proximal end, left end in Fig. 4);
a catheter connector (Left end of the connector housing 406 in Fig. 6A-B or right end in Figs. 4-5 [0036]) disposed along the first end of the housing, the catheter connector being configured to be secured to a proximal end of the catheter ("a transducer connection system utilizes a distal drive cable and a proximal drive cable axially coupled to one another and extendable along at least a portion of the lumen of the catheter.  In at least some embodiments, the proximal drive cable is coupled to the distal drive cable via a connector housing." [0036]; “a connector housing coupling the distal drive cable to the proximal drive cable;” Claim 1. “The distal drive cable 402 couples the imaging device housing 308 to the connector housing 406." Because the distal drive cable 402 is part of the catheter, the connector housing is configured and arranged to receive the catheter by inserting the distal drive cable 402 into the connector housing 406 so that the transducer conductors 314, Fig. 5, [0054], contact the tuning element 502, Fig. 5, [0055], and part 506, Fig. 5, is covered by the outer covering of the connector housing 406 as seen in Fig. 5);
a drive-unit connector (Right end of the connector housing 406 in Fig. 6A-B or left end in Figs. 4-5 [0036]) disposed along the second end of the housing, the drive-unit connector configured being configured to be secured to the drive unit ("the proximal drive cable is coupled to the distal drive cable via a connector housing." [0036]; “a connector housing coupling the distal drive cable to the proximal drive cable;” Claim 1);
a catheter conductor interface (the interface between tuning element(s) 502 and conductor(s) of transducer 312, Figs. 6A-B) disposed along the first end of the housing and configured and arranged to electrically couple to at least one transducer conductor extending along the catheter (“In FIGS. 6A and 6B, the one or more transducer conductors 314 extend within the distal drive cable 402, the proximal drive cable 404, and the connector housing 406." [0060], Figs. 5, 6A-B);
a drive-unit conductor interface (the interface between tuning element(s) 502 and conductors 314, Figs. 6A-B) disposed along the second end of the housing and configured and arranged to electrically couple (the right end of the connector housing 406 in Fig. 6A-B or left end in Figs. 4-5 [0036]) to at least one electrical conductor (314, left in Fig. 5; 314, right in Figs. 6A-B) of the drive unit (Figs. 5, 6A-B);
Conductor(s) of 502 connected to conductors 314, seen in Figs. 6A-B) electrically coupling the catheter conductor interface to the drive-unit conductor interface (Figs. 5, 6A-B); and
at least one tuning element (“one or more tuning elements 502 disposed in the connector housing 406,” [0053] Figs. 5-6) electrically coupled to the at least one adaptor conductor (“The imaging circuit 602 electrically couples the one or more transducers 312 to the control module 104 via the one or more transducer conductors 314. The imaging circuit 602 includes the one or more tuning elements 502.” [0060], Figs. 6A-B), the at least one tuning element configured and arranged to adjust electrical signals (“match, or nearly match, the electrical impedance” [0050]) propagating along the at least one adaptor conductor (“The imaging circuit 602 includes the one or more tuning elements 502.” [0060], Figs. 6A-B) based, at least in part, on an operational frequency (“the operational frequency bandwidth” [0050]) of at least one transducer (“of the one or more transducers 312,” Fig. 3, [0050]) disposed in the catheter (Fig. 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over .
Regarding claim 1, Thornton teaches an adaptor (“the connector housing 406,” [0053] Figs. 4-6; “one or more tuning elements 502 disposed in the connector housing 406,” [0053] Figs. 5-6) for adjusting electrical signals (“match, or nearly match, the electrical impedance” [0050]) propagated along an electrically conductive path (“one or more transducer conductors 314 electrically couple the one or more transducers 312 to the control module 104,” [0033], Figs. 1, 3) between a drive unit ("a drive unit 110," [0019], Fig. 1) and a catheter (a catheter 102 [0019], Fig. 1) of an intravascular ultrasound imaging system (“The IVUS imaging system 100” [0019], Fig. 1), the adaptor comprising:
a housing (“the connector housing 406,” [0053] Figs. 4-6) having a first end (distal end, right end in Fig. 4) and a second end (proximal end, left end in Fig. 4);
a catheter connector (Left end of the connector housing 406 in Fig. 6A-B or right end in Figs. 4-5 [0036]) disposed along the first end of the housing, the catheter connector configured and arranged to receive the catheter ("a transducer connection system utilizes a distal drive cable and a proximal drive cable axially coupled to one another and extendable along at least a portion of the lumen of the catheter.  In at least some embodiments, the proximal drive cable is coupled to the distal drive cable via a connector housing." [0036]; “a connector housing coupling the distal drive cable to the proximal drive cable;” Claim 1. “The distal drive cable 402 couples the imaging device housing 308 to the connector housing 406." [0037], Figs. 3-5. “In FIG. 5, an outer covering of the connector housing 406 is shown as being transparent, for clarity of illustration." [0053]. Because the distal drive cable 402 is part of the catheter, the connector housing is configured and arranged to receive the catheter by inserting the distal drive cable 402 into the connector housing 406 so that the transducer conductors 314, Fig. 5, [0054], contact the tuning element 502, Fig. 5, [0055], and part 506, Fig. 5, is covered by the outer covering of the connector housing 406 as seen in Fig. 5);
a drive-unit connector (Right end of the connector housing 406 in Fig. 6A-B or left end in Figs. 4-5 [0036]) disposed along the second end of the housing, the drive-unit connector configured and arranged to couple the adaptor to the drive unit ("the proximal drive cable is coupled to the distal drive cable via a connector housing." [0036]; “a connector housing coupling the distal drive cable to the proximal drive cable;” Claim 1);
a catheter conductor interface (the interface between tuning element(s) 502 and conductor(s) of transducer 312, Figs. 6A-B) disposed along the first end of the housing and configured and arranged to electrically couple to at least one transducer conductor extending along the catheter (“In FIGS. 6A and 6B, the one or more transducer conductors 314 extend within the distal drive cable 402, the proximal drive cable 404, and the connector housing 406." [0060], Figs. 5, 6A-B);
a drive-unit conductor interface (the interface between tuning element(s) 502 and conductors 314, Figs. 6A-B) disposed along the second end of the housing and configured and arranged to electrically couple (the right end of the connector housing 406 in Fig. 6A-B or left end in Figs. 4-5 [0036]) to at least one electrical conductor (314, left in Fig. 5; 314, right in Figs. 6A-B) of the drive unit (Figs. 5, 6A-B);
at least one adaptor conductor (Conductor(s) of 502 connected to conductors 314, seen in Figs. 6A-B) electrically coupling the catheter conductor interface to the drive-unit conductor interface (Figs. 5, 6A-B); and

Thornton does not teach the catheter connector configured and arranged to releasably secure a proximal end of the catheter to the housing.
However, Currlin discloses a design and method for intravascular catheter, which is analogous art. Currlin teaches the catheter connector configured and arranged to releasably secure a proximal end of the catheter (“The proximal portions 106” [0040], Fig. 2) to the housing (“The proximal portion 106 of the catheter body 102 and the proximal portion 110 of the shaft 104 are connected to an interface module 114 (sometimes referred to as a patient interface module or PIM).  The proximal portions 106, 110 are fitted with a catheter hub 116 that is removably connected to the interface module 114." [0040], Fig. 2). 
Therefore, based on Currlin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Thornton to have the catheter connector configured and arranged to releasably secure a proximal end of the catheter to the housing, as taught by Currlin, in order to 
Thornton as modified by Currlin further does not teach the drive-unit connector configured and arranged to releasably secure the drive unit to the housing.
However, Mori discloses a calibration tool, imaging apparatus for diagnosis, and calibration method of imaging apparatus for diagnosis, which is analogous art. Mori teaches the drive-unit connector (202b, [0057]; Fig. 2) configured and arranged to releasably secure the drive unit to the housing ("The connector unit 202 can include a sheath connector 202a configured to be integral with a proximal end of the catheter sheath 201, and a drive shaft connector 202b which is configured to rotatably fix the drive shaft 222 to the proximal end of the drive shaft 222." [0055], Fig. 2. “The proximal end of the drive shaft connector 202b is detachably attached to the scanner and pull-back unit 102." [0057]; Fig. 2. "In the scanner and pull-back unit 102, a rotary drive portion side of the slip ring 451 is rotatably driven by a radial scanning motor 405 of a rotary drive device 404...Furthermore, the scanner and pull-back unit 102 can include a linear drive apparatus 407, and can regulate the axial operation of the imaging core 220 based on a signal from a signal processing unit 428." [0074]; Fig. 2).
Therefore, based on Mori’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Thornton and Currlin to have the drive-unit connector configured and arranged to releasably secure the drive unit to the housing, as taught by Mori, in order to facilitate operation of the imaging core based on a signal from a signal processing unit (Mori: [0074]).
Regarding claim 2, Thornton modified by Currlin and Mori teaches the adaptor of claim 1.
 Thornton teaches a rotatable shaft (Implicit. A structure in the connector housing 406 that couples the proximal drive cable to the distal drive cable in order "to carry a torque sufficient to uniformly rotate one or more transducers" [0039]-[0040]. “In FIG. 5, an outer covering of the connector housing 406 is shown as being transparent, for clarity of illustration" [0053]; Figs. 4-6. The outer covering of the connector housing 406 is the only mechanical connection between the drive cables 402 and 404 seen in Fig. 5; therefore, it rotates together with the drive cables, [0034], Figs. 4-5) disposed in the housing and extending from the catheter connector to the drive-unit connector ("the proximal drive cable is coupled to the distal drive cable via a connector housing." [0036]; “a connector housing coupling the distal drive cable to the proximal drive cable;” Claim 1), the rotatable shaft configured and arranged to transfer rotational motion generated within the drive unit to a drive cable or driveshaft (“the distal drive cable 402” [0047]. "In designing a transducer connection system that utilizes a drive cable, it is useful to consider the torsional stiffness of the drive cable.  The drive cable is formed to be torsionally stiff ("stiff") enough to carry a torque sufficient to rotate the one or more transducers at the distal end of the imaging core, yet flexible enough to maneuver the one or more transducers through potentially tortuous patient vasculature to target imaging locations." [0034], Figs. 4-6. “In at least some embodiments, the proximal drive cable 404 is at least 5% more torsionally stiff than the distal drive cable 402." [0040]) within the catheter when the catheter is received by the catheter connector and the adaptor is coupled to the drive unit (seen assembled in Figs. 4-6).  
Regarding claim 3, Thornton modified by Currlin and Mori teaches the adaptor of claim 2.
 Thornton teaches that the at least one tuning element is disposed entirely within the rotatable shaft ("the connector housing 406 has a diameter that is large enough to house one or more tuning elements (502 in FIG. 5).” [0047]; “an outer covering of the connector housing 406 is shown as being transparent, for clarity of illustration" [0053]; Figs. 4-6. The outer covering of the connector housing 406 connects drive cables 402 and 404; therefore, it rotates together with the drive cables to carry a torque to the transducers, [0034], Figs. 4-5).  
Regarding claim 6, Thornton modified by Currlin and Mori teaches the adaptor of claim 1.
Additionally, Thornton modified by Currlin and Mori teaches the adaptor further comprising a catheter release (“a complimentary connector 244 for mating with the connector 228” [0045], Fig. 2) disposed along the housing ("The spinning element 232 has a complimentary connector 244 for mating with the connector 228 on the catheter hub 116.  The connector 244 can have conductive lines, such as 255, that contact the conductive lines, such as 254, on the connector 228." [0045], Fig. 2), the catheter release configured and arranged to enable a user to manually separate (“removably connected to the interface module 114." [0040]) the catheter from the adaptor (“an interface module 114 (sometimes referred to as a patient interface module or PIM).” [0040], Fig. 2) when the catheter is received by the catheter connector (“The proximal portion 106 of the catheter body 102 and the proximal portion 110 of the shaft 104 are connected to an interface module 114 (sometimes referred to as a patient interface module or PIM).  The proximal portions 106, 110 are fitted with a catheter hub 116 that is removably connected to the interface module 114." [0040]). 


Regarding claim 9, Thornton modified by Currlin and Mori teaches the adaptor of claim 1.
Thornton teaches that the at least one tuning element comprises at least one tuning circuit ("the one or more tuning elements 502 include an inductor.  In at least some embodiments, the one or more tuning elements 502 include a plurality of inductors positioned in series." [0055]. "FIGS. 6A-6B are schematic diagrams of exemplary embodiments of a portion of an imaging circuit 602 for the intravascular ultrasound imaging system (100 in FIG. 1).  The imaging circuit 602 electrically couples the one or more transducers 312 to the control module 104 via the one or more transducer conductors 314.  The imaging circuit 602 includes the one or more tuning elements 502." [0060]).  
Regarding claim 10, Thornton modified by Currlin and Mori teaches the adaptor of claim 1.
Thornton teaches that the at least one tuning element is configured and arranged to adjust signals propagated along the at least one adaptor conductor to reduce noise in images generated from the intravascular ultrasound imaging system ("one or more tuning elements are in electrical 
Regarding claim 11, Thornton modified by Currlin and Mori teaches the adaptor of claim 1.
Thornton teaches that the at least one tuning element is configured and arranged to adjust electrical signals propagating along the at least one adaptor conductor (“match, or nearly match, the electrical impedance” [0050]) when those electrical signals correspond to an operational frequency of the at least one transducer of the catheter that is within a first frequency range (“the IVUS imaging system 100 transmits acoustic signals centered at an operational frequency that is within a frequency range of 5 MHz to 60 MHz.” [0031]).  
Regarding claim 12, Thornton modified by Currlin and Mori teaches the adaptor of claim 11.
 Thornton teaches that the first frequency range is no less than 5 MHz and no greater than 65 MHz (“the IVUS imaging system 100 transmits acoustic signals centered at an operational frequency that is within a frequency range of 5 MHz to 60 MHz.” [0031]).
Regarding claim 13, Thornton modified by Currlin and Mori teaches the adaptor of claim 11.
 Thornton teaches that the first frequency range is no less than 5 MHz and no greater than 35 MHz (“the IVUS imaging system 100 transmits acoustic signals centered at an operational frequency that is within a frequency range of 5 MHz to 60 MHz.” [0031]; “a frequency within the operational frequency bandwidth of the one or more transducers 312 is 30 MHz" [0059]).
Regarding claim 14, Thornton modified by Currlin and Mori teaches the adaptor of claim 11.
Thornton teaches that the first frequency range is no less than 35 MHz and no greater than 65 MHz (“the IVUS imaging system 100 transmits acoustic signals centered at an operational frequency that is within a frequency range of 5 MHz to 60 MHz.” [0031]. “It will be understood that the one or more transducers 312 may have many different operational frequency bandwidths that … may not include 30 MHz." [0059]. The range disclosed by Thornton excludes 30 MHz, i.e., it covers frequencies from 60 MHz down to a frequency that is above 30 MHz, including 35 MHz, which is essentially the same as the recited range).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thornton, Currlin, and Mori as applied to claim 2, and further in view of Courtney et al (US 20130216114), hereinafter, Courtney.
Regarding claim 4, Thornton modified by Currlin and Mori teaches the adaptor of claim 2.
Thornton modified by Currlin and Mori does not teach the adaptor further comprising a rotary transformer disposed in the housing. 
However, Courtney discloses systems and methods for improved visualization during minimally invasive procedures, which is analogous art. Courtney teaches the adaptor further comprising a rotary transformer (rotary transformers [0074]) disposed in the housing (“FIG. 3(c) shows a schematic of how the rotary and non-rotary components of the imaging probe can be coupled with an adapter to the rest of an imaging system.  FIG. 3(d) schematically shows 
Therefore, based on Courtney’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Thornton, Currlin, and Mori to have the adaptor further comprising a rotary transformer disposed in the housing, as taught by Courtney, in order to enable communication of necessary electrical signals with the rest of the system (Courtney: [0074]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thornton, Currlin, and Mori as applied to claim 1, and further in view of Isaacson et al (US 20130216114), hereinafter, Isaacson.
Regarding claim 5, Thornton modified by Currlin and Mori teaches the adaptor of claim 1.
Thornton modified by Currlin and Mori does not teach the adaptor further comprising a transmitter, a receiver, or both a transmitter and a receiver disposed in the housing. 

Therefore, based on Isaacson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Thornton, Currlin, and Mori to have a transmitter, a receiver, or both a transmitter and a receiver disposed in the housing, as taught by Isaacson, in order to make the system more compact by eliminating the need for a separate housing (Isaacson: [0061]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thornton, Currlin, and Mori as applied to claim 1, and further in view of Courtney et al (US 20120197113), hereinafter, Courtney 113.
Regarding claim 7, Thornton modified by Currlin and Mori teaches the adaptor of claim 1.
Thornton modified by Currlin and Mori does not teach that the at least one tuning element comprises at least one filter. 
However, Courtney 113 discloses an ultasonic probe with ultrasonic transducers addressable on common electrical channel, which is analogous art. Courtney 113 teaches that 
Therefore, based on Courtney 113’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Thornton, Currlin, and Mori to have that the at least one tuning element comprises at least one filter, as taught by Courtney 113, in order to select .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al (US 20110098573), hereinafter Thornton, in view of Masters (US 20070167827), hereinafter, Masters.
Regarding claim 8, Thornton teaches an adaptor (“the connector housing 406,” [0053] Figs. 4-6; “one or more tuning elements 502 disposed in the connector housing 406,” [0053] Figs. 5-6) for adjusting electrical signals (“match, or nearly match, the electrical impedance” [0050]) propagated along an electrically conductive path (“one or more transducer conductors 314 electrically couple the one or more transducers 312 to the control module 104,” [0033], Figs. 1, 3) between a drive unit ("a drive unit 110," [0019], Fig. 1) and a catheter (a catheter 102 [0019], Fig. 1) of an intravascular ultrasound imaging system (“The IVUS imaging system 100” [0019], Fig. 1), the adaptor comprising:
a housing (“the connector housing 406,” [0053] Figs. 4-6) having a first end (distal end, right end in Fig. 4) and a second end (proximal end, left end in Fig. 4);
a catheter connector (Left end of the connector housing 406 in Fig. 6A-B or right end in Figs. 4-5 [0036]) disposed along the first end of the housing, the catheter connector configured and arranged to receive the catheter ("a transducer connection system utilizes a distal drive cable and a proximal drive cable axially coupled to one another and extendable along at least a portion of the lumen of the catheter.  In at least some embodiments, the proximal drive cable is coupled to the distal drive cable via a connector housing." [0036]; “a connector housing coupling the distal drive cable to the proximal drive cable;” Claim 1. “The distal drive cable 402 couples the imaging device housing 308 to the connector housing 406." [0037], Figs. 3-5. “In FIG. 5, an Because the distal drive cable 402 is part of the catheter, the connector housing is configured and arranged to receive the catheter by inserting the distal drive cable 402 into the connector housing 406 so that the transducer conductors 314, Fig. 5, [0054], contact the tuning element 502, Fig. 5, [0055], and part 506, Fig. 5, is covered by the outer covering of the connector housing 406 as seen in Fig. 5);
a drive-unit connector (Right end of the connector housing 406 in Fig. 6A-B or left end in Figs. 4-5 [0036]) disposed along the second end of the housing, the drive-unit connector configured and arranged to couple the adaptor to the drive unit ("the proximal drive cable is coupled to the distal drive cable via a connector housing." [0036]; “a connector housing coupling the distal drive cable to the proximal drive cable;” Claim 1);
a catheter conductor interface (the interface between tuning element(s) 502 and conductor(s) of transducer 312, Figs. 6A-B) disposed along the first end of the housing and configured and arranged to electrically couple to at least one transducer conductor extending along the catheter (“In FIGS. 6A and 6B, the one or more transducer conductors 314 extend within the distal drive cable 402, the proximal drive cable 404, and the connector housing 406." [0060], Figs. 5, 6A-B);
a drive-unit conductor interface (the interface between tuning element(s) 502 and conductors 314, Figs. 6A-B) disposed along the second end of the housing and configured and arranged to electrically couple (the right end of the connector housing 406 in Fig. 6A-B or left end in Figs. 4-5 [0036]) to at least one electrical conductor (314, left in Fig. 5; 314, right in Figs. 6A-B) of the drive unit (Figs. 5, 6A-B);
Conductor(s) of 502 connected to conductors 314, seen in Figs. 6A-B) electrically coupling the catheter conductor interface to the drive-unit conductor interface (Figs. 5, 6A-B); and
at least one tuning element (“one or more tuning elements 502 disposed in the connector housing 406,” [0053] Figs. 5-6) electrically coupled to the at least one adaptor conductor (“The imaging circuit 602 electrically couples the one or more transducers 312 to the control module 104 via the one or more transducer conductors 314. The imaging circuit 602 includes the one or more tuning elements 502.” [0060], Figs. 6A-B), the at least one tuning element configured and arranged to adjust electrical signals (“match, or nearly match, the electrical impedance” [0050]) propagating along the at least one adaptor conductor (“The imaging circuit 602 includes the one or more tuning elements 502.” [0060], Figs. 6A-B) based, at least in part, on an operational frequency (“the operational frequency bandwidth” [0050]) of at least one transducer (“of the one or more transducers 312,” Fig. 3, [0050]) disposed in the catheter (Fig. 3).
Thornton does not teach that the at least one tuning element comprises at least one common mode choke.
However, Masters discloses systems and methods for reducing noise in an imaging catheter system, which is analogous art. Masters teaches that the at least one tuning element comprises at least one common mode choke (“After passing the second transformer 1220, the transducer signal may be passed through another balun 1230. This balun 1230 may be used to covert the balanced signal into a single-ended signal for input to the electronics of the MDU 1010. FIG. 8 shows an example in which the single-ended signal is inputted to an amplifier of the MDU 1010 for amplification and further processing. The balun 1230 may also include one or more common-mode rejection choke baluns to improve the signal by further rejecting 
Therefore, based on Masters’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Thornton to have the at least one tuning element that comprises at least one common mode choke, as taught by Masters, in order to improve the signal by further rejecting common mode signals (Masters: [0036]).

Response to Arguments
                                                         
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. 
Response to the 35 U.S.C. §102 and $103 rejection arguments on pages 7-10 of the REMARKS.
Claims 1-15 and 21                
The Applicant argues that claim 8 is allowable (Page 7). However, claim 8 was amended, and the amended claim is rejected over Thornton in view of Masters. The Applicant argues that claims 1-3 and 9-14 are patentable over Thornton (Page 8). This argument is moot because the rejection is made in view of Currlin and Mori. The Applicant argues that claims 1 and 15 are patentable over Thornton because the claims recite that “the drive-unit connector configured and arranged to couple the adaptor to the drive unit” while "Thornton, which appears to disclose a connector housing 406 that can be used to secure the distal drive cable 402 with the proximal drive cable 406." (Page 8). However, the proximal drive cable is seen as part of the drive unit directly connected to the control module (“the proximal drive cable 404 couples the connector 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793              

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793